Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment

	The amendment filed 5/27/2020 has been entered. Claims 1-10, 16-17 and 19-28 are pending and under examination in the application.

Information Disclosure Statement
The information disclosure statement filed 5/10/2021 has been considered and an initialed copy is enclosed.

Claim Rejections Maintained
Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1-3, 17 and 24 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by PR Newswire. Aeras and IDRI Sign Agreement to Jointly Develop Novel Tuberculosis Vaccine. 09 May 12.

PR Newswire (“Newswire”) disclose a vaccine composition comprising an isolated fusion polypeptide ID93/GLA-SE and adjuvant GLA SE (Glucopyranosyl Lipid A-Stable Emulsion) tested in humans that targets active tuberculosis which affects 9 million people each year and that the vaccine may be used to protect individuals with or without BCG vaccination or therapeutically in conjunction with anti-tuberculosis drugs in patients with active infection. The Newswire disclose that ID93/GLA-SE demonstrated substantial protection against Mycobacterium tuberculosis both with and without previous priming with BCG and targets both active tuberculosis and latent tuberculosis.
Thus, Newswire disclose a method for treating an active tuberculosis infection in a human comprising the step of administering to a human having an active tuberculosis infection an immunologically effective amount of said therapeutic vaccine with a chemotherapeutic drug i.e. anti-tuberculosis drug wherein the fusion protein ID93 comprises a combination of Mycobacterium tuberculosis antigens Rv1813, Rv3620, Rv2608 and Rv3619. Active M. tuberculosis infection is inherently characterized by proliferation, reproduction, expansion or active multiplication at an exponential, logarithmic or semi logarithmic rate in the organ of a human1.
Said vaccine is administered in conjunction with an anti-tuberculosis drug and thus will also provide for a reduced time course of chemotherapy against the active tuberculosis, wherein the time course of therapy is shortened to no more than about 7 months, absent other evidence to the contrary. 

Response to Applicants’ Argument

Applicants argument is considered but is moot because the instant rejection is based on the fact that the PR Newswire press release is prior art under pre-AIA  35 USC 102(a).
Applicants argue that the PR Newswire release does not qualify as prior art under 35 USC 102(a) because it is not work of another  because the PR Newswire press release clearly states that it is the work of Dr. Steven Reed, IDRI founder and Chief Scientific Officer, one of the two inventors named on this application.
Applicants’ argument has been carefully considered but is not found persuasive.
This is because the PR Newswire press release does not state that the information relied upon for this rejection is the joint inventor’s own work. What the PR Newswire article states is that “… Dr. Steven Reed, IDRI founder and Chief Scientific Officer, who has led many years of developing the vaccine…”
The PR Newswire press release does not clearly state that Dr. Steven Reed invented an isolated fusion polypeptide ID93/GLA-SE and adjuvant GLA SE (Glucopyranosyl Lipid A-Stable Emulsion)  and the experimental use in  humans to target active and latent tuberculosis and provide substantial protection against Mycobacterium tuberculosis both with and without previous priming with BCG.
Leading many years of developing the vaccine is not sufficient to establish inventorship.
A rejection based on pre-AIA  35 USC 102(a) can be overcome by filing an affidavit or declaration under 37 CFR 1.132 showing that the reference invention is not by “another,” i.e. showing a reference’s disclosure was derived from the inventor’s or at least one joint inventor’s own work. See MPEP 2132.01.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-3, 9-10,  16, 17, 19, 20-22, 23 and 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. WO 2010/010178 1/28/10 in view .
Brown et al disclose a method of treating an active tuberculosis infection (p. 14 lines 35-36, p. 105 claims 65, 66, 69, 72-73) including primary tuberculosis or tuberculosis reactivation including wherein the human is infected with MDR tuberculosis( p. 15, p. 107 claim 86-88,) including active tuberculosis associated with a clinical symptom (p. 14 lines 35-36) in a human (p. 7 lines 1-2, p. 27 lines 30-33), wherein the human has been previously vaccinated with BCG or not (p. 7 lines 8-13) comprising administering a M. tuberculosis antigen (p. 20 lines 4-37, p. 21 lines 16-37, p. 22-26) and a chemotherapeutic agent  used to treat tuberculosis such as isoniazid, ethambutol etc. (p. 15 lines 22-37, p. 16 lines 1-6). Brown et al disclose that the combination of conventional chemotherapeutic agents with administration of the M. tuberculosis antigens may enables the chemotherapeutic treatment period reduced to about 7 months. See p. 27 lines 1-22. The administering is via oral, parenteral, intravenous, intramuscular, intradermal, and intraperitoneal. See p. 60-61.  The tuberculosis reactivation can be diagnosed using a skin test. See p. 15 lines 14-21. Brown et al disclose that the combination of antigen and chemotherapeutic agents are administered sequentially which is being interpreted that either antigen or chemotherapy can be administered first followed by the other. Brown et al disclose that both antigen and chemotherapy are administered at the same time. See p. 27 lines 24-29. Brown et al disclose further administering the therapeutic vaccine to the human one or more subsequent times wherein tuberculosis infection remaining in the human at these boosting administrations is not active tuberculosis i.e. latent tuberculosis (see p. 75 lines 25-25).
Brown et al does not disclose that the M. tuberculosis antigen is an isolated fusion polypeptide comprising a combination of antigen Rv1813, Rv3620, Rv2608.
PR Newswire (“Newswire”) disclose a vaccine composition comprising an isolated fusion polypeptide ID93/GLA-SE and adjuvant GLA SE (Glucopyranosyl Lipid A-Stable Emulsion) tested in humans that targets active tuberculosis which affects 9 million people each year and that the vaccine may be used to protect individuals with or 
Thus, Newswire disclose a method for treating an active tuberculosis infection in a human comprising the step of administering to a human having an active tuberculosis infection an immunologically effective amount of said therapeutic vaccine with a chemotherapeutic drug i.e. anti-tuberculosis drug  wherein the fusion protein ID93 comprises a combination of Mycobacterium tuberculosis antigens Rv1813, Rv3620, Rv2608 and Rv3619. Active M. tuberculosis infection is inherently characterized by proliferation, reproduction, expansion or active multiplication at an exponential, logarithmic or semi logarithmic rate in the organ of a human.
Said vaccine is administered in conjunction with an anti-tuberculosis drug and thus will also provide for a reduced time course of chemotherapy against the active tuberculosis, wherein the time course of therapy is shortened to no more than about 7 months, absent other evidence to the contrary. 
It would have been prima facie obvious to a person of ordinary skill in the art the time the instant invention was made to have substituted the M. tuberculosis antigen and adjuvant of Brown et al  in said administering to a human with the fusion polypeptide of  Newswire, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is because Newswire et al disclose the isolated fusion polypeptide/adjuvant ID93/GLA-SE targets active tuberculosis which affects 9 million people each year and that the vaccine may be used to protect individuals with or without BCG vaccination or therapeutically in conjunction with anti-tuberculosis drugs in patients with active infection.
Response to Applicants’ Argument
Applicant argues that the PR Newswire press release does not qualify as prior art. Applicants’ argument has been carefully considered but is not found persuasive for the reasons set forth above.

Claims 4-8 and 25-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown et al. WO 2010/010178 1/28/10 and PR Newswire. Aeras and IDRI Sign Agreement to Jointly Develop Novel Tuberculosis Vaccine. 09 May 12 as applied to claims 1-3, 9-10,  16, 17, 19, 20-22, 23 and 24, further in view of Reed et al. US 2010/0129391 5/27/10 and of  Reed et al US 2008/0131466 6/5/2008.
The combination of Brown et al and Newswire above does not disclose the fusion polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 1 or 2 or 3 or 4 or that the Rv1813 antigen comprises amino acids 33-143 of SEQ ID NO: 5. Brown and Newswire as combined does not disclose that the combination of antigens consist of Rv2608, Rv3620 and Rv1813. Brown and Newswire as combined does not disclose that the GLA has the structure set forth in the claims.
Reed et al disclose that the antigens can be covalently linked to form a fusion protein called ID83 which consists of Rv1813, Rv3620 and Rv2608 (example 17) or ID93 which comprises Rv1813, Rv3620 and Rv2608 and Rv 3619 (example 39) and disclose that immunization with ID83 or ID93 fusion protein formulated with adjuvant GLA-SE induced B and T cell responses and induced antigen specific IFN-Y recall responses by activated splenocytes. See p. 31 column 1.
Reed et al disclose  fusion polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 1 (see alignment with SEQ ID NO: 226 of Reed et al, Appendix A) or the fusion polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 2 (see alignment with SEQ ID NO: 226 of Reed et al, Appendix B).
The fusion polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 3 (see alignment with SEQ ID NO: 91 of Reed et al, Appendix C).
The fusion polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 4 (see alignment with SEQ ID NO: 91 of Reed et al, Appendix D).
Reed et al disclose that the Rv1813 antigen comprises amino acids 33-143 of SEQ ID NO: 5. See attached Appendix E for sequence alignment of instant SEQ ID NO: 5 and SEQ 16 of Reed et al. See paragraph 77 of Reed et al.

Reed et al disclose that the adjuvant such as GLA having the structure set forth in claims 25 wherein R1, R3, R5 and R6 are C11-C20, R2 and R4 are C12-C20 and in a particular embodiment R1, R2, R3, R4, R5, R6 is C14 (see paragraph 358). Reed et al states that “GLA is described in U.S. patent application Ser. No. 11/862,122 the disclosure of which is incorporated herein by reference in its entirety”. See paragraph 358.
Reed et al ‘466 disclose the GLA adjuvant disclosed by the Reed ‘391 application including its structure wherein R1, R3, R5 and R6 are C11-C20 alkyl and R2 and R4 are C12-C20 alkyl. See paragraph 75-76. Reed et al disclose that the alkyl an also be 1-20 carbon atoms. See paragraph 77-78.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have used the fusion polypeptides of Reed’ 391 as the fusion polypeptide as well as the GLA adjuvant Reed et al ‘391 or Reed et al ‘461 as the GLA adjuvant, thus resulting in the instant invention with a reasonable expectation of success. The reason to have done so is that the Newswire et al disclose that Mycobacterium tuberculosis antigens Rv1813, Rv3620, Rv2608 and Rv3619 can be used in treating active M. tuberculosis infection.

Response to Applicants’ Argument
Applicant argues that the PR Newswire press release does not qualify as prior art. Applicants’ argument has been carefully considered but is not found persuasive for the reasons set forth above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 17 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 6, 7-10, 12-15, 17 and 18 of U.S. Patent No. 8,486,414 (‘414) in view of PR Newswire. Aeras and IDRI Sign Agreement to Jointly Develop Novel Tuberculosis Vaccine. 09 May 12.

The ‘414 claims disclose a composition comprising an immunostimulant such as GLA and M. tuberculosis antigens RV1813, Rv3620, Rv2608 fused by covalent linkage wherein the fusion protein can further comprise RV 1813. Said   fusion polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 1-2 (see SEQ ID NO: 226 of the '414 claims)  and Said   fusion polypeptide comprises the amino acid sequence set forth in SEQ ID NO: 3-4 (see SEQ ID NO: 91 of the '414 claims).
The ‘414 claims does not disclose that the composition is used in a method of treating an active tuberculosis infection which comprises active primary infection or reactivation infection.
PR Newswire (“Newswire”) disclose a vaccine composition comprising an isolated fusion polypeptide ID93/GLA-SE and adjuvant GLA SE (Glucopyranosyl Lipid A-Stable Emulsion) tested in humans that targets active tuberculosis which affects 9 million people each year and that the vaccine may be used to protect individuals with or without BCG vaccination or therapeutically in conjunction with anti-tuberculosis drugs in patients with active infection. The Newswire disclose that ID93/GLA-SE demonstrated substantial protection against Mycobacterium tuberculosis both with and without previous priming with BCG and targets both active tuberculosis and latent tuberculosis.
Thus, Newswire disclose a method for treating an active tuberculosis infection in a human comprising the step of administering to a human having an active tuberculosis infection an immunologically effective amount of said therapeutic vaccine with a chemotherapeutic drug i.e. anti-tuberculosis drug wherein the fusion protein ID93 comprises a combination of Mycobacterium tuberculosis antigens Rv1813, Rv3620, Rv2608 and Rv3619. Active M. tuberculosis infection is inherently characterized by proliferation, reproduction, expansion or active multiplication at an exponential, logarithmic or semi logarithmic rate in the organ of a human2.

Response to Applicants’ Argument
Applicant argues that the PR Newswire press release does not qualify as prior art. Applicants’ argument has been carefully considered but is not found persuasive for the reasons set forth above.



Claims 25-28  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 6, 7-10, 12-15, 17 and 18 of U.S. Patent No. 8,486,414 (‘414)  and PR Newswire. Aeras and IDRI Sign Agreement to Jointly Develop Novel Tuberculosis Vaccine. 09 May 12 as applied to claims 1-10, 17 and 24 above further in view of Reed et al. US 2010/0129391 5/27/10 and Reed et al US 2008/0131466 6/5/2008.
The combination of the ‘414 claims and Newswire does not disclose the structure of GLA adjuvant as set forth in instant claims 25-28.
Reed et al disclose that the adjuvant such as GLA having the structure set forth in claims 25 wherein R1, R3, R5 and R6 are C11-C20, R2 and R4 are C12-C20 and in a particular embodiment R1, R2, R3, R4, R5, R6 is C14 (see paragraph 358). Reed et al states that “GLA 
Reed et al ‘466 disclose the GLA adjuvant disclosed by the Reed ‘391 application including its structure wherein R1, R3, R5 and R6 are C11-C20 alkyl and R2 and R4 are C12-C20 alkyl. See paragraph 75-76. Reed et al disclose that the alkyl an also be 1-20 carbon atoms. See paragraph 77-78.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have used the GLA adjuvant Reed et al ‘391 or Reed et al ‘461 as the GLA adjuvant in the ‘414 claims and Newswire as combined, thus resulting in the instant invention with a reasonable expectation of success. The reason to have done so is that the ‘414 claims disclose that GLA can be used as adjuvant and the Reed prior art references disclose the various structure of GLA useful as adjuvant.

Response to Applicants’ Argument
Applicant argues that the PR Newswire press release does not qualify as prior art. Applicants’ argument has been carefully considered but is not found persuasive for the reasons set forth above.


Claims 16, 19 and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5, 6, 7-10, 12-15, 17 and 18 of U.S. Patent No. 8,486,414 (‘414)  and PR Newswire. Aeras and IDRI Sign Agreement to Jointly Develop Novel Tuberculosis Vaccine. 09 May 12 as applied to claims 1-10, 17 and 24 above further in view of Brown et al. WO 2010/010178 1/28/10.
The combination of the ‘414 claims and Newswire does not disclose that the human is infected with multidrug resistant (MDR) tuberculosis or that the anti-tuberculosis drugs is isoniazid or ethambutol or that the human is first administered on or more chemotherapeutic drugs over a period of time and subsequently administering the 
Brown et al disclose a method of treating an active tuberculosis infection (p. 14 lines 35-36, p. 105 claims 65, 66, 69, 72-73) including primary tuberculosis or tuberculosis reactivation including wherein the human is infected with MDR tuberculosis( p. 15, p. 107 claim 86-88,) including active tuberculosis associated with a clinical symptom (p. 14 lines 35-36) in a human (p. 7 lines 1-2, p. 27 lines 30-33), wherein the human has been previously vaccinated with BCG or not (p. 7 lines 8-13) comprising administering a M. tuberculosis antigen (p. 20 lines 4-37, p. 21 lines 16-37, p. 22-26) and a chemotherapeutic agent  used to treat tuberculosis such as isoniazid, ethambutol etc. (p. 15 lines 22-37, p. 16 lines 1-6). Brown et al disclose that the combination of conventional chemotherapeutic agents with administration of the M. tuberculosis antigens may enables the chemotherapeutic treatment period reduced to about 7 months. See p. 27 lines 1-22. The administering is via oral, parenteral, intravenous, intramuscular, intradermal, and intraperitoneal. See p. 60-61.  The tuberculosis reactivation can be diagnosed using a skin test. See p. 15 lines 14-21. Brown et al disclose that the combination of antigen and chemotherapeutic agents are administered sequentially which is being interpreted that either antigen or chemotherapy can be administered first followed by the other. Brown et al disclose that both antigen and chemotherapy are administered at the same time. See p. 27 lines 24-29. Brown et al disclose further administering the therapeutic vaccine to the human one or more subsequent times wherein tuberculosis infection remaining in the human at these boosting administrations is not active tuberculosis i.e. latent tuberculosis (see p. 75 lines 25-25).

	With regards to claim 19, it would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have administered anti-tuberculosis drugs such as isoniazid or ethambutol etc. in conjunction with the composition of the ‘414 claims and Newswire as combined. The motivation to do so is that Brown et al disclose that the combination of conventional chemotherapeutic agents with administration of the M. tuberculosis antigens may enables the chemotherapeutic treatment period reduced. With regards to claims 20-23, Brown et al disclose the administration regiments in said claims that can be adapted to administer the composition of the ‘414 claims and Newswire as combined comprising the antigens, GLA adjuvant and administering the tuberculosis drugs in the administration regimen suggested by Brown et al.
Response to Applicants’ Argument
Applicant argues that the PR Newswire press release does not qualify as prior art. Applicants’ argument has been carefully considered but is not found persuasive for the reasons set forth above.


New Claim Rejections

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-7, 9, 10, 16-17 and 19-28 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 recite “a sequence having at least 90% sequence identity to the combination of antigens” or “as sequence having at least 90% sequence identity to the combination of antigens”, respectively. Sequence identity is calculated by comparing two optimally aligned sequences over a window of comparison of at least 20 positions, wherein the portion of the polypeptide sequence in the comparison window may comprise additions or deletions (i.e., gaps) of 20 percent or less, usually 5 to 15 percent, or 10 to 12 percent, as compared to the reference sequences (which does not comprise additions or deletions) for optimal alignment of the two sequences. See paragraph 84 of the specification.
Thus by definition, the sequence identity should be compared between two sequences, here which will be compared with the sequence of the fusion polypeptide and not to “the combination of antigens”.


Status of Claims
Claims 1-10, 16-17 and 19-28 are rejected. No claims allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tuberculosis can be latent or active and in active or primary tuberculosis  the M. tuberculosis bacilli reach the bloodstream from the pulmonary lesion or the lymph nodes and diseminate into various organs or postprimary disease/adult-type reactivation or  secondary tuberculosis which results from endogenous reactivation of latent infection. See p. 955 column 1 and p. 956 column 1 under primary tuberculosis to p. 957 column 2. See Harrisons Principles of Internal Medicine 16th Edition, 2005,  p. 953-966 cited in IDS 12/29/15
        2 Tuberculosis can be latent or active and in active or primary tuberculosis  the M. tuberculosis bacilli reach the bloodstream from the pulmonary lesion or the lymph nodes and diseminate into various organs or postprimary disease/adult-type reactivation or  secondary tuberculosis which results from endogenous reactivation of latent infection. See p. 955 column 1 and p. 956 column 1 under primary tuberculosis to p. 957 column 2. See Harrisons Principles of Internal Medicine 16th Edition, 2005,  p. 953-966 cited in IDS 12/29/15